Defendant was found guilty of unlawfully selling intoxicating liquor, to wit, whisky, for beverage purposes, and was sentenced to pay a fine of $300 and to be imprisoned in the parish jail for a period of 60 days, and, in default of payment of fine, to be imprisoned for a further period of 8 months.
The charge against defendant is a misdemeanor, and is punishable for the first offense by fine of not more than $500 and imprisonment of not more than 60 days. Act 39 of 1921, § 3.
As neither a fine exceeding $300, nor imprisonment exceeding 6 months has been actually imposed, the Supreme Court is without appellate jurisdiction in this case. Const. 1921, art. 7, § 10; State v. Harrison, 154 La. 1011, 98 So. 622.
It is therefore ordered that the appeal be dismissed.
O'NIELL, C.J., dissents.